United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-2388
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Jim R. Harris

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: February 19, 2013
                               Filed: March 4, 2013
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Jim Harris appeals the district court’s1 judgment entered after he pleaded guilty
to interfering with commerce by threat or violence, in violation of 18 U.S.C. § 1951;

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
possessing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c); and being a felon in possession of ammunition, in violation of 18 U.S.C.
§ 922(g)(1). The district court found that Harris had three prior violent-felony
convictions under the Armed Career Criminal Act, 18 U.S.C. § 924(e), and sentenced
him to concurrent 180-month prison terms on Counts 1 and 3, and a consecutive 120-
month term on Count 2, for a total sentence of 300 months in prison.

       Harris’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), stating that Harris does not believe he has three prior
violent-felony convictions. In his pro se brief, Harris argues that the court forced him
to plead guilty by refusing to continue the trial and refusing to appoint new counsel,
that the indictment was unconstitutional, and that counsel was ineffective for not fully
investigating and presenting a suppression issue.

       Counsel argued below that Harris’s 1997 Illinois conviction for aggravated
possession of a stolen motor vehicle should not count as a violent felony, as the
statute allowed for conviction based on inaction. The court ultimately found that the
conviction was a violent felony under Sykes v. United States, 131 S. Ct. 2267 (2011).
We agree. We have recently held that a conviction under a nearly identical
Minnesota statute was categorically a violent felony based on the Supreme Court’s
holding in Sykes. See United States v. Bartel, 698 F.3d 658, 662 (8th Cir. 2012).

       As for the pro se arguments, because Harris did not move to withdraw his
guilty plea in the district court, he cannot challenge the voluntariness of his plea on
direct appeal, but only under 28 U.S.C. § 2255, see United States v. Umanzor, 617
F.3d 1053, 1060 (8th Cir. 2010); thus, any claim that the district court erred in its
suppression ruling is not before us, see United States v. Limley, 510 F.3d 825, 827
(8th Cir. 2007) (valid guilty plea waives all nonjurisdictional defects and defenses).
We reject Harris’s claim that the indictment was unconstitutional, which appears to
be based on his argument in the district court that section 922(g)(1) violates the

                                          -2-
Second Amendment, see United States v. Joos, 638 F.3d 581, 586 (8th Cir. 2011);
and we decline to address on direct appeal any claim of ineffective assistance of
counsel, see United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, the judgment of the
district court is affirmed. We deny Harris’s pro se motion to supplement the record.
We grant counsel’s motion to withdraw, subject to counsel informing Harris about
procedures for seeking rehearing or filing a petition for certiorari.
                         ______________________________




                                        -3-